 

Exhibit 10.8

FOURTH AMENDMENT

TO

SUBURBAN PROPANE RETIREMENT SAVINGS & INVESTMENT PLAN

Pursuant to Article XI of the Suburban Propane Retirement Savings & Investment
Plan effective January 1, 2013, said Plan is amended as set forth herein
effective as of January 1, 2017.

 

FIRST:

Article III of the Plan is restated in its entirety, as attached hereto.

 

SECOND:

In all other respects, the Plan is ratified and approved.

IN WITNESS WHEREOF, the duly authorized Members of the Benefits Administration
Committee have adopted this amendment this ____ day of _________________, 2017.

 

 

 

 

Daniel S. Bloomstein

 

Steven C. Boyd

 

 

 

 

 

 

A. Davin D’Ambrosio

 

Michael A. Kuglin

 

 

 

 

 

 

Sandra N. Zwickel

 

 

 

 

 

44139357.v2

--------------------------------------------------------------------------------

 

ARTICLE III ‑ CONTRIBUTIONS

3.01 Amount of Nonelective Employer Contribution:  The amount of nonelective
Employer  contribution to be made to the Plan, if any, shall be determined for
each Plan Year by the Employer, in its absolute discretion.  A contribution may
be made without regard to the existence of current or accumulated profits.  The
nonelective Employer contribution, if any, shall be paid to the Trust within the
time period and manner permitted by the Code; provided, however, that no in-kind
contributions shall be permitted. (See Section 3.10 regarding Employer Matching
Contributions.)

3.02 Limitation on Employer Contributions:  In no event shall a contribution be
made on behalf of any Participant which would result in a violation of Code
Section 415.  (See Plan Appendix, “Limitations - Section 415.”)  

3.03 Elective Deferral Contributions:

(a) Subject to the Automatic Contribution Arrangement provisions of Section
3.14, each Plan Year, any Participant may elect to make an elective deferral
contribution to the Trust by entering into a deferral election agreement with
the Employer.  The terms of any such deferral election shall provide that the
Participant agrees to defer receipt of any whole percentage of his Compensation,
between 1% and 90%, as specified by the Participant, subject to the limitations
set forth in Section 3.05 and the then applicable limits under Code Section
402(g); provided, however, that effective as of August 1, 2016, the terms of any
such deferral election shall provide that the Participant agrees to defer
receipt of any whole percentage of his Compensation, between 1% and 75%, as
specified by the Participant, subject to the limitations set forth in Section
3.05 and the then applicable limits under Code Section 402(g).  Notwithstanding
the foregoing, in no event shall an elective deferral contribution be permitted
by any Participant to the extent that it would result in a violation of Code
Section 415 (See Plan Appendix, “Limitations ‑ Section 415”) or Code Section
401(k).

(b) In consideration of such election, the amount of the Participant’s
Compensation which was deferred, pursuant to the deferral election, shall be
allocated to the Participant’s Elective Deferral Contribution Account subject to
the following conditions:

(i) The allocation shall be made without regard to the Participant’s performance
of services or participation in the Plan on any date subsequent to the date of
the allocation, and

(ii) The elective deferral contributions so allocated shall be paid to the Trust
as soon as administratively feasible, but in no event later than the 15th
business day of the month following the month in which such amounts otherwise
would have been payable to the Participant in cash.  For this purpose, elective
deferral contributions are deemed to relate to Compensation that either would
have been received by the Participant during the Plan Year, but for the election
to defer, or is attributable to services performed by the Participant during the
Plan Year and, but for the election to defer, would have been received by the
Participant within 2-1/2 months after the close of the Plan Year.

III-1

44139357.v2

--------------------------------------------------------------------------------

 

(c) The term “elective deferral contribution” shall include pre-tax elective
deferral contributions, catch-up contributions and Roth elective deferrals, if
the Plan, at any time, accepts Roth elective deferrals.  The Participant’s
deferral election shall specify the type of elective deferral contribution
(pre-tax or Roth) to be withheld from each payment of Compensation, and such
elective deferral contributions may not be reclassified following the date of
contribution.

(d) The term “catch-up contributions” shall mean pre-tax elective deferral
contributions made after 2001, which exceed an otherwise applicable plan limit
and which are made by a Participant who has attained, or, by the last day of the
taxable year in which the catch-up contributions are made, will attain, the age
of 50.  For this purpose, an “otherwise applicable Plan limit” shall include the
limit on elective deferrals under Code Section 402(g), the Actual Deferral
Percentage limitations of Section 3.05, or an Employer-imposed limit on elective
deferral contributions.

(i) In no event may catch-up contributions be made for any taxable year which
exceed (A) the applicable dollar limit on catch-up contributions under Code
Section 414(v)(2)(B)(i), which is $5,000 for taxable years beginning in 2006, as
adjusted, in accordance with Code Section 414(v)(2)(C), for cost-of-living
increases in multiples of $500, or (B) the Participant’s Compensation, reduced
by all elective deferral contributions, other than catch-up contributions, made
by the Participant for such year.  The dollar limit on catch-up contributions
is, and thereafter, it will be adjusted by the Secretary of the Treasury.

(ii) Catch-up contributions shall not be included as annual additions for
purposes of Code Section 415 (See Plan Appendix, “Limitations – Section 415”),
shall not be counted as elective deferral contributions for purposes of
computing Actual Deferral Percentages or applying the Actual Deferral Percentage
limitations of Section 3.05, and shall not be counted in determining the minimum
allocation in any Top Heavy Plan Year in accordance with Section 10.03.

(e) The term “Roth elective deferrals” shall mean elective deferral
contributions made after 2005, which are includible in the Participant’s gross
income for the taxable year in which such elective deferral is made and which
have been irrevocably designated as Roth elective deferrals by the Participant
in his deferral election.  A Participant’s Roth elective deferrals (if such
contributions are, or ever have been, permitted under the terms of the Plan) and
any income, gains and/or losses attributable thereto, shall be allocated to the
Participant’s separate Roth Elective Deferral Account.

(f) Roth elective deferrals shall not be permitted.

3.04 Deferral Election:

(a) A deferral election shall be effective for the payroll period next following
the date on which the election is executed and shall remain effective unless and
until amended.

(b) A deferral election may be amended by a Participant at any time, effective
for the payroll period next following the date of such amendment.

III-2

44139357.v2

--------------------------------------------------------------------------------

 

(c) The Employer or Committee may amend any deferral election at any time, if it
is determined that such amendment is necessary to insure that the limitations of
neither Section 3.05 nor Code Section 402(g) will be exceeded or to insure that
the nondiscrimination tests of Code Section 401(k) are met for the Plan Year.

3.05 Actual Deferral Percentage Limitations:

(a) Actual Deferral Percentage Tests: As to each Plan Year and unless the
Employer has elected one of the safe harbors, as provided in Section 3.13, the
Actual Deferral Percentage, as defined in Section 1.01, for Participants who are
Highly Compensated Employees for that Plan Year must bear a relationship to the
Actual Deferral Percentage for Participants who are Non-Highly Compensated
Employees for that Plan Year which satisfies either of the following Actual
Deferral Percentage Tests:

(i) The Actual Deferral Percentage for Participants who are Highly Compensated
Employees is not more than the Actual Deferral Percentage for Participants who
are Non-Highly Compensated Employees, multiplied by 1.25, or

(ii) The excess of the Actual Deferral Percentage for Participants who are
Highly Compensated Employees over that of the Participants who are Non-Highly
Compensated Employees is not more than 2 percentage points, and the Actual
Deferral Percentage for such Highly Compensated Employees is not more than the
Actual Deferral Percentage for such Non-Highly Compensated Employees multiplied
by 2.0.

(b) Application of Actual Deferral Percentage Tests:

(i) In the event that this Plan satisfies the requirements of Code Section
401(k), 401(a)(4), or 410(b) only if aggregated with one or more other plans,
or, in the event one or more other plans satisfy such requirements only if
aggregated with this Plan, the Actual Deferral Percentages shall be determined,
and the Actual Deferral Percentage Tests shall be applied, as if all such plans
were a single plan.

(ii) If the Committee so elects, by a duly adopted amendment, the Actual
Deferral Percentage Tests may be applied by using the Actual Deferral Percentage
for Participants who are Non-Highly Compensated Employees for the preceding Plan
Year (“prior year testing”), rather than for the Plan Year (“current year
testing”), provided that current year testing has been used for the preceding
five Plan Years or, if less, all of the years the Plan has been in existence,
or  if, as a result of a merger or acquisition described in Code Section
410(6)(C)(i), the Employer maintains both a plan using prior year testing and a
plan using current year testing, and the change is made within the transition
period described in Code Section 410(b)(6)(C)(ii).  

(iii) For purposes of satisfying the Actual Deferral Percentage Tests of Section
3.05(a), all or any part of the Employer contributions and Employer matching
contributions, if any are made under the terms of this Plan, may be treated as
elective deferral contributions, provided that they are fully vested at all
times, are subject to the restrictions of Section 3.08, and otherwise are deemed
to be qualified nonelective contributions or qualified matching contributions
within the meaning of Regulation Section 1.401(k)-1(b)(5).

III-3

44139357.v2

--------------------------------------------------------------------------------

 

(iv) For purposes of the Actual Deferral Percentage Tests, only such elective
deferral contributions, Employer contributions and Employer matching
contributions as are paid over to the Trust prior to the last day of the
twelve-month period immediately following the Plan Year to which such
contribution relate shall be counted.

(v) The Committee shall maintain such records as are sufficient to demonstrate
satisfaction of the Actual Deferral Percentage Test, as well as the amount of
Employer contributions and/or Employer matching contributions taken into
consideration for purposes of satisfying such test.

(c) Correction of Excess Contributions:  In the event that the Actual Deferral
Percentage of the Highly Compensated Employees does not satisfy either of the
Actual Deferral Percentage Tests, set out in Section 3.05(a) above, and subject
to the provisions of Section 3.05(e),  the Excess Contributions to the Plan for
the Plan Year shall be distributed to the Highly Compensated Employees, as
provided in Sections 3.05(d) and 3.06.  To the extent any Highly Compensated
Employee has not made the maximum catch-up contribution permitted for the year,
any Excess Contributions allocated to that Highly Compensated Employee shall be
treated as catch-up contributions and shall not be treated as Excess
Contributions.  

(d) Distribution of Excess Contributions:  The Excess Contributions for a Plan
Year are to be distributed among Highly Compensated Employees on the basis of
the amount of contributions made by, or on behalf of, each such Employee which
is counted for purposes of computing the Actual Deferral Percentage of such
Employee, first, by calculating the total amount of Excess Contribution to be
distributed, in accordance with the procedures set forth this Section 3.05(d)(i)
and, then, by apportioning the total amount of Excess Contributions among Highly
Compensated Employees, in accordance with the procedures set forth in Section
3.05(d) (ii).  

(i) The amount to be distributed attributable to a particular Highly Compensated
Employee is the amount, if any, by which the contributions of that Highly
Compensated Employee, which are taken into account under this section, must be
reduced in order for the actual deferral ratio (hereinafter, “ADR”) of that
Highly Compensated Employee to equal the highest permitted ADR under the
Plan.  To calculate the highest permitted ADR under the Plan, the ADR of the
Highly Compensated Employee with the highest ADR is reduced by the amount
required to cause that Highly Compensated Employee’s ADR to equal the ADR of the
Highly Compensated Employee with the next highest ADR.  If a lesser reduction
would enable the Plan to satisfy one of the Actual Deferral Percentage Tests,
only this lesser reduction shall be used to determine the highest permitted ADR.

(A) The above process shall be repeated until the Plan would satisfy one of the
Actual Deferral Percentage Tests if the ADR for each Highly Compensated Employee
were determined after the reductions described above.

(B) The sum of all the reductions for all Highly Compensated Employees as so
determined is the total amount of Excess Contributions for the Plan Year.

III-4

44139357.v2

--------------------------------------------------------------------------------

 

(C) The ADR of a Participant is the sum of the Participant’s elective deferral
contributions, qualified nonelective contributions and qualified matching
contributions taken into account with respect to the Participant for purposes of
the Actual Deferral Percentage Tests for a Plan Year, divided by the
Participant’s Employee Compensation for that Plan Year, and calculated to the
nearest hundredth of a percentage point.

(ii) The contributions of the Highly Compensated Employee or Employees with the
highest dollar amount of contributions taken into account under this Section
3.05(d) are reduced by the amount required to cause the contributions of that
Highly Compensated Employee to equal the dollar amount of the contributions
taken into account under this Section 3.05(d) for the Highly Compensated
Employee with the next highest dollar amount of contributions taken into account
under this Section.  

(A) If a lesser apportionment to the Highly Compensated Employee would enable
the Plan to apportion the total amount of Excess Contributions, only the lesser
apportionment shall apply.

(B) The above process shall be repeated until the total amount of Excess
Contributions determined under Section 3.05(d)(i) has been apportioned.

(e) Qualified Non-Elective Contributions:  For any Plan Year, the Employer may
make a Qualified Non-Elective Contribution on behalf of Non-Highly Compensated
Employees who are Participants in the Plan for such Plan Year in such amount as
may be necessary to satisfy one of the Actual Deferral Percentage Tests set
forth in Section 3.05(a).  Such contribution shall be made within twelve months
after the end of the Plan Year to which it relates and shall be allocated among
the Participants who are Non-Highly Compensated Employees in the same proportion
that the Compensation of each such Participant bears to the total Compensation
of all such Participants.  Each Participant’s share of the Qualified
Non-Elective Contribution shall be allocated to his Elective Deferral
Contribution Account, shall be fully vested at all times  and shall be subject
to the provisions of Section 3.08, as applicable to all other amounts
contributed to his Elective Deferral Contribution Account .

3.06 Corrective Distribution of Excess Contributions:

(a) A Participant’s Excess Contributions for any Plan Year and any income
allocable to such contributions through the end of such Plan Year, reduced by
Excess Deferrals previously distributed to the Participant for the Participant’s
taxable year ending with or within the Plan Year, shall be distributed to the
Participant no later than the last day of the following Plan Year.  In the event
the Plan should be terminated during a Plan Year in which Excess Contributions
are made, the Excess Contributions shall be distributed no later than twelve
months following the date of termination.  For Plan Years beginning after 2005,
distribution of Excess Contributions shall be made, first, from the
Participant’s pre-tax elective deferral contributions, to the extent any were
made for the year, unless the Participant elects otherwise.  

III-5

44139357.v2

--------------------------------------------------------------------------------

 

(b) The income allocable to Excess Contributions for the Plan Year shall be
determined by multiplying the income or loss for the Plan Year allocable to the
Participant’s elective deferral reduction contributions (and to any Employer
contributions or Employer matching contributions treated as elective deferral
contributions in accordance with Section 3.05(b)(iii)) by a fraction.

(i) The numerator of the fraction is the Excess Contributions of the Participant
for the Plan Year.

(ii) The denominator of the fraction is the Participant’s total account balance
attributable to elective deferral contributions and amounts treated as elective
deferral contributions as of the end of the year, reduced by any income
allocable to such account for the Plan Year and increased by any loss allocable
to such account for the Plan Year.

3.07 Treatment of Excess Deferrals:

(a) In the event a Participant makes elective deferral contributions to this
Plan for any calendar year which would result in Excess Deferrals, as defined in
Section 1.15, for that year, such Excess Deferrals shall be distributed as
provided herein.  

(b) A Participant’s Excess Deferrals shall be included in the Participant’s
gross income in the year to which the deferral relates and, unless distributed
within the time required by Section 3.07(c)(ii), in the year in which the Excess
Deferrals are distributed.

(c) Excess Deferrals received by the Plan may be distributed to the Participant,
under the following terms and conditions:

(i) On or before March 1 following the taxable year in which the Excess
Deferrals were made (or such later date as may be provided by IRS regulations),
the Participant shall advise the Committee, in writing, of the existence and
amount of the Excess Deferrals allocated to this Plan.

(ii) On or before April 15 following the taxable year in which the Excess
Deferrals were made, the amount of the Excess Deferrals allocable to this Plan
and any income allocable to such Excess Deferrals through the end of such
taxable year, shall be distributed to the Participant.  For Plan Years beginning
after 2005, distribution of Excess Deferrals shall be made, first, from the
Participant’s pre-tax elective deferral contributions, to the extent any were
made for the year, unless the Participant elects otherwise.  

(iii) The income allocable to the Excess Deferrals for the taxable year of the
Participant shall be determined by multiplying the income (or loss) for that
taxable year allocable to elective deferral contributions by a fraction, the
numerator of which is the amount of Excess Deferrals made by the Participant for
the taxable year, and the denominator of which is the Participant’s total
Elective Deferral Contribution Account balance as of the end of the taxable
year, reduced by the income allocable to such account for the taxable year and
increased by the loss allocable to such account for the taxable year.

III-6

44139357.v2

--------------------------------------------------------------------------------

 

(iv) Any corrective distribution of less than the entire amount of Excess
Deferrals and income shall be treated as a pro rata distribution of the Excess
Deferrals and income.

(v) The amount of Excess Deferrals that may be distributed with respect to any
Participant for a taxable year shall be reduced by any Excess Contributions
previously distributed with respect to such participant under Section 3.06 for
the Plan Year beginning with or within such taxable year.

(vi) Except as otherwise provided by law, notwithstanding the distribution of
Excess Deferrals under this Section 3.07, such amounts shall not be disregarded
for purposes of the nondiscrimination requirements of Code Section 401(a)(4) or
the Actual Deferral Percentage Limitations of Section 3.05 and shall be treated
as annual additions for purposes of the limitations of Code Section 415.

3.08 Limitations on Withdrawals and Distributions:

(a) A Participant is fully vested at all times in all amounts contributed to his
Elective Deferral Contribution Account and all earnings thereon.  However,
except as provided in Section 3.07 or Section 3.09, no amounts may be withdrawn
by, or distributed to, the Participant or his Beneficiary from such account
prior to one of the following events:

(i) The Participant’s retirement, death, disability or severance from
employment;

(ii) The Participant’s attainment of age 59‑1/2;

(iii) The termination of this Plan by the Employer, provided that the Employer
does not maintain or establish, during the period beginning on the date of
termination and ending twelve months after the distribution of all plan assets,
a successor defined contribution plan, other than an employee stock ownership
plan, as defined in Code Section 4975(e)(7) or Code Section 409(a), a simplified
employee pension plan, as defined in Code Section 408(k), a SIMPLE IRA plan, as
defined in Code Section 408(p), a plan or contract described in Code Section
403(b), or a plan described in Code Section 457(b) or (f);

(iv) The Participant’s call to duty after September 11, 2001, because of the
Participant’s status as a member of a reserve component, for a period of at
least 180 days or for an indefinite period (a “qualified reservist
distribution”), as more fully described in Section 5.09;

(v) The Participant’s service in the uniformed services while on active duty for
a period of at least 30 days; provided, however, that if a participant receives
a distribution in accordance with this provision, the Participant’s Elective
Deferral Contributions and voluntary nondeductible contributions (if the Plan
provides for such contributions) must be suspended for a period of six months
from and after such distribution.  

III-7

44139357.v2

--------------------------------------------------------------------------------

 

(b) The provisions of this Section 3.08 shall apply to all Employer
contributions and Employer matching contributions, if any are made to this Plan,
which are treated as elective deferral contributions for purposes of computing
Actual Deferral Ratios and satisfying the actual deferral percentage tests, in
accordance with Section 3.05(b)(iv).

(c) All withdrawals and distributions made in accordance with this Section 3.08
shall be subject to such Participant and spousal consent as may be required by
law.

3.09 Hardship Distributions:

(a) General:  Notwithstanding the provisions of Sections 3.08, distribution may
be made to a Participant from his Elective Deferral Contribution Account at any
time, provided that the distribution is made on account of an immediate and
heavy financial need of the Participant, is necessary to satisfy such financial
need, and is made in accordance with the provisions of this Section 3.09, and
provided, further, that his spouse consents, if spousal consent is required by
law.

(b) Immediate and Heavy Financial Need:  The determination as to the existence
of an immediate and heavy financial need shall be made by the Plan Administrator
on the basis of all relevant facts and circumstances, but a distribution will be
deemed to be made on account of an immediate and heavy financial need of the
Participant, if the distribution is made on account of:

(i) Medical expenses described in Code Section 213(d) incurred by the
Participant, the Participant’s spouse, any dependent (as defined in Code
Section 152) of the Participant, or a primary beneficiary;

(ii) Purchase (excluding mortgage payments) of a principal residence for the
Participant;

(iii) Payment of tuition, related educational fees, and room and board expenses
for the next twelve months of post‑secondary education for the Participant, his
spouse, children, dependents (as defined in Code Section 152), or a primary
beneficiary;

(iv) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of that principal residence;

(v) Payment of funeral or burial expenses for the parent, spouse, child, other
dependent, or a primary beneficiary of the Participant; provided, however, that
this subsection (b)(v) shall apply only with respect to Plan Years beginning
after 2005;

(vi) Payment of expenses for repair of damage to the principal residence of the
Participant which would qualify for casualty loss deduction under Code Section
165 (determined without regard to whether the loss exceeds 10% of adjusted gross
income); provided, however, that this subsection (b)(vi) shall apply only with
respect to Plan Years beginning after 2005, or

III-8

44139357.v2

--------------------------------------------------------------------------------

 

(vii) Any other circumstance which is determined by the Committee in an
objective and nondiscriminatory manner, based upon all relevant facts and
circumstances, and in accordance with the requirements of the Code and
applicable regulations, to be an immediate and heavy financial need which is due
to an extraordinary emergency, provided that an otherwise appropriate immediate
and heavy financial need shall not fail to qualify merely because the need was
reasonably foreseeable or voluntarily incurred.

(c) Distribution Necessary to Satisfy Financial Need: A distribution is made on
account of a hardship only to the extent that the amount distributed does not
exceed the amount required to relieve the financial need and only to the extent
that the financial need cannot be satisfied from other sources which are
reasonably available to the Participant.  This determination is to be made by
the Committee on the basis of relevant facts and circumstances.  The following
additional requirements must be satisfied:

(i) Prior to receiving any amount from this Plan as a hardship distribution, the
Participant first must have obtained all distributions, other than hardship
distributions, and all non‑taxable loans (including any Participant loans
permitted under Article XIV of this Plan) currently available under all plans
maintained by the Employer.

(ii) The Participant’s right to make elective deferral contributions shall be
suspended for a period of six calendar months following the month in which the
Participant receives a hardship distribution.

(d) Resources Considered:  A Participant’s resources shall include those assets
of his or her spouse and minor children as are reasonably available.

(e) Additional Limitations on Distribution:  The following additional
limitations shall apply to hardship distributions:

(i) In no event shall any hardship distribution exceed the amount of the
Participant’s elective deferral contributions, plus any earnings on such
contributions accrued as of December 31, 1988 (or such other date as may be
provided by regulation).

(ii) For purposes of Section 3.09(b), a primary beneficiary of the Participant
is an individual who is named as a beneficiary and has an unconditional right to
all or a portion of the Participant’s account balance under the Plan upon the
death of the Participant.

(iii) The minimum amount of any hardship withdrawal shall be $500.00.

3.10 Employer Matching Contributions:  

(a) The Employer shall make a basic Employer Matching Contribution and, in its
sole discretion, may make a supplemental Employer Matching Contribution as
provided herein for each Plan Year.  Each such Employer Matching Contribution
shall be made as soon as administratively feasible after the last day of the
Plan Year and within the time period permitted by law for the benefit of each
Participant who remains an Eligible Employee as of the last day of the Plan
Year.

III-9

44139357.v2

--------------------------------------------------------------------------------

 

(b) The basic Employer Matching Contribution shall be a percentage of the
Participant’s Elective Deferral Contributions which do not exceed 6% of such
Participant’s Compensation (“Eligible Elective Deferral Contributions”), which
percentage shall be based on a sliding scale of adjusted earnings before
interest, income taxes, depreciation and amortization (“Adjusted EBITDA”)
divided by an earnings performance target set for the fiscal year of the
Employer by the Board of Supervisors (the “Performance Target”) in accordance
with the following schedule:

 

Adjusted EBITDA as a Percentage of the Performance Target for the Employer’s
Fiscal Year

Matching Contribution Expressed as a Percentage of Eligible Elective Deferral
Contributions for the Plan Year

115% or higher of Adjusted

EBITDA

100%

Less than 115% of Adjusted

EBITDA

50%

(c) A supplemental Employer Matching Contribution, if any, may be made in such
amount as the Board of Supervisors of the Employer, in its sole discretion,
shall select.  This section shall not be interpreted as a guarantee of any
supplemental Employer Matching Contributions.

3.11 Voluntary Nondeductible Contributions:  No Participant in the Plan is
required or permitted to make voluntary nondeductible contributions to the
Trust.  However, any voluntary nondeductible contributions which may have been
made by a Participant to the Plan or a Prior Plan previously and which, as of
the Effective Date, remain part of the Trust, as well as any amounts
attributable to such contributions, shall remain in the Plan and shall be
allocated to a separate voluntary nondeductible contribution account for the
benefit of the Participant.   Such account shall be held and invested and shall
share in gains and losses of the Trust, in accordance with the terms of the Plan
and Trust.  A Participant’s separate voluntary nondeductible contribution
account shall be fully vested and nonforfeitable at all times and shall be
distributable at any time as the Participant shall direct, subject to the
provisions of Article VII.

3.12 Actual Contribution Percentage Limitations:

(a) Actual Contribution Percentage Tests:

(i) As to each Plan Year and unless the Employer has elected one of the safe
harbors, as provided in Section 3.13, the Actual Contribution Percentage for
Highly Compensated Employees for the Plan Year must bear a relationship to the
Actual Contribution Percentage for Non-Highly Compensated Employees for the Plan
Year which satisfies either of the following Actual Contribution Percentage
Tests:

III-10

44139357.v2

--------------------------------------------------------------------------------

 

(A) The Actual Contribution Percentage for the Highly Compensated Employees is
not more than the Actual Contribution Percentage for the Non-Highly Compensated
Employees multiplied by 1.25, or

(B) The excess of the Actual Contribution Percentage for the Highly Compensated
Employees over that of the Non-Highly Compensated Employees is not more than 2
percentage points, and the Actual Contribution Percentage of the Highly
Compensated Employees is not more than the Actual Contribution Percentage for
the Non-Highly Compensated Employees multiplied by 2.0.

(ii) In the event that this Plan satisfies the requirements of Code Section
401(m), 401(a)(4) or 410(b) only if aggregated with one or more other plans, or
in the event one or more other plans satisfy such requirements only if
aggregated with the Plan, the Actual Contribution Percentages shall be
determined, and the Actual Contribution Tests shall be applied, as if all such
plans were a single plan.  Such aggregation may be applied for purposes of
satisfying Section 401(m) only if such plans have the same plan year and use the
same Actual Contribution Percentage testing method.

(iii) If the Committee so elects, by duly authorized amendment, the Actual
Contribution Percentage Tests may be applied by using the Actual Contribution
Percentage for Participants who are Non-Highly Compensated Employees for the
preceding Plan Year (“prior year testing”) rather than for the Plan Year
(“current year testing”), provided that current year testing has been used for
the preceding five Plan Years or, if less, all of the years the Plan has been in
existence, or, if as a result of a merger or acquisition described in Code
Section 410(b)(6)(C)(i), the Employer maintains both a plan using prior year
testing and a plan using current year testing, and the change is made within the
transition period described in Code Section 410(b)(6)(C)(ii).  

(iv) The Committee shall maintain records sufficient to demonstrate satisfaction
of the Actual Contribution Percentage Test, as well as the amount of Employer
contributions and/or elective deferral contributions taken into consideration
for purposes of satisfying such test.

(b) Correction of Excess Aggregate Contribution:  In the event that the Actual
Contribution Percentage of the Highly Compensated Employees does not satisfy
either of the Actual Contribution Percentage Tests set out in Section 3.12(a)
above, the excess voluntary nondeductible contributions and/or Employer matching
contributions to the Plan for the Plan Year (and any excess elective
contributions made under this Plan or any other cash or deferred arrangement
maintained by the Employer which are recharacterized as voluntary nondeductible
contributions for the Plan Year),  which shall be referred to as “Excess
Aggregate Contributions,” and any income attributable to those Excess Aggregate
Contributions, shall be forfeited, if attributable to Employer matching
contributions, or distributed to the Participant within twelve months after the
close of the Plan Year in which the excess arose.  In the event the Plan should
be terminated during a Plan Year in which Excess Aggregate Contributions arise,
such Excess Contributions shall be distributed no later than 12 months following
the date of termination.  The Excess Aggregate Contributions with respect to any
Plan Year shall be

III-11

44139357.v2

--------------------------------------------------------------------------------

 

calculated as the excess of (i) the aggregate contribution percentage amounts
taken into account in computing the numerator of the contribution percentage
actually made on behalf of Highly Compensated Employees for such Plan Year, over
(ii) the maximum contribution percentage amounts permitted by the Actual
Contribution Percentage Test (determined by hypothetically reducing
contributions made on behalf of Highly Compensated Employees in order of their
contribution percentages beginning with the highest of such percentages).

(c) Distribution of Excess Aggregate Contributions:  The Excess Aggregate
Contributions for any Plan Year are to be distributed among Highly Compensated
Employees on the basis of the amount of contributions made by or on behalf of
each such Employee which is counted for purposes of computing the Actual
Contribution Ratio of such Employee.

(i) Such Excess Aggregate Contributions shall be distributed, first, to the
Highly Compensated Employee or Employees with the largest contribution
percentage amount.

(ii) The above process shall be repeated with reference to the Highly
Compensated Employee with the next largest contribution percentage amount and,
then, continuing in descending order until all Excess Aggregate Contributions
have been distributed.  For this purpose, “largest contribution percentage
amount” shall be determined after distribution of any Excess Aggregate
Contributions.

(d) Definitions:  For purposes of applying the provisions of this Section 3.12
and Article III,

(i) “Actual Contribution Percentage” shall mean the average of the Actual
Contribution Ratios for the group of Highly Compensated Employees who are
eligible to make voluntary nondeductible contributions or to receive Employer
matching contributions or the group of Non‑Highly Compensated Employees who are
eligible to make voluntary nondeductible contributions or to receive Employer
matching contributions, as the case may be.

(ii) “Actual Contribution Ratio” shall mean, for each employee, the sum of his
voluntary nondeductible contributions, if any, and his Employer matching
contributions, if any, for the Plan Year, divided by his Employee Compensation
for the Plan Year.

(A) The Actual Contribution Ratio for each Employee and the Actual Contribution
Percentages shall be calculated to the nearest one hundredth of one percent.

(B) If a Highly Compensated Employee makes voluntary nondeductible contributions
and/or receives Employer matching contributions under more than one plan of the
Employer, all such contributions shall be aggregated for purposes of determining
the Actual Contribution Ratio of that Employee.

(C) If a Highly Compensated Employee participates in two or more cash or
deferred arrangements that have different plan years, all cash or deferred
arrangements ending with or within the same calendar year shall be treated as a
single arrangement.  Notwithstanding the foregoing, certain plans shall be
treated as separate, if mandatorily disaggregated under regulations under Code
Section 401(m).

III-12

44139357.v2

--------------------------------------------------------------------------------

 

(D) For purposes of computing Actual Contribution Ratios and satisfying the
Actual Contribution Percentage Tests of this Section 3.12, any Employer matching
contributions which are treated as elective deferral contributions, in
accordance with Section 3.05(b)(iii), for purposes of satisfying the Actual
Deferral Percentage Tests of Section 3.05(a), shall be disregarded.

(E) For purposes of computing Actual Contribution Ratios and satisfying the
Actual Contribution Percentage Tests of Section 3.12, all or any part of the
Employer contributions and elective deferral contributions may be treated as
Employer matching contributions, provided that such contributions are deemed to
be qualified nonelective contributions or qualified elective contributions,
within the meaning of Regulation Section 1.401(m)‑1(b)(5), and provided that the
Actual Contribution Percentage Tests are applied using the Actual Contribution
Percentage for the Plan Year for Participants who are Non-Highly Compensated
Employees.

(F) For purposes of computing Actual Contribution Ratios and satisfying the
actual contribution percentage tests of Section 3.12, voluntary nondeductible
contributions are taken into account for a Plan Year in which such contributions
are contributed to the Trust.  Payments by the Participant to an agent of the
Plan shall be treated as contributions to the Trust, provided such contributions
are transmitted to the Trust within a reasonable time.  Excess elective deferral
contributions, which are recharacterized as voluntary nondeductible
contributions (if such recharacterization is permitted under the terms of this
Plan), are to be taken into account as voluntary nondeductible contributions for
the Plan Year in which the excess contributions are includable in the gross
income of the Participant.

(G) For purposes of computing Actual Contribution Ratios and satisfying the
Actual Contribution Percentage Tests of this Section 3.12, Employer matching
contributions are to be taken into account for a Plan Year only if such
contributions are allocated to the Participant’s account as of a date within the
Plan Year, are actually paid to the Trust no later than the end of the twelve
month period beginning on the day after the close of the Plan Year, and are made
on behalf of the Participant based on his elective deferral contributions for
the Plan Year.

(e) Income Allocable to Excess Aggregate Contributions: The income attributable
to the Participant’s Excess Aggregate Contributions shall be equal to the
allocable income or loss for the Plan Year to which the Excess Aggregate
Contributions relate.

(i) The income allocable to Excess Aggregate Contributions for the Plan Year
shall be determined by multiplying the income for the Plan Year allocable to
voluntary nondeductible contributions and Employer matching contributions (and
amounts treated as Employer matching contributions in accordance with Section
3.12(d)(ii)(E)) by a fraction.

(A) The numerator of the fraction is the Excess Aggregate Contributions of the
Participant for the Plan Year.

III-13

44139357.v2

--------------------------------------------------------------------------------

 

(B) The denominator of the fraction is the Participant’s total account balance
attributable to voluntary nondeductible contributions, Employer matching
contributions and/or amounts treated as Employer matching contributions as of
the end of the Plan Year, reduced by any income allocable to such account for
the Plan Year and increased by any loss allocable to such account for the Plan
Year.

(ii) Notwithstanding the foregoing, the income allocable to Excess Aggregate
Contributions resulting from the recharacterization of any elective deferral
contributions as voluntary nondeductible contributions (if such
recharacterization is permitted under the terms of this Plan) shall be
determined and distributed as if such recharacterized contributions had been
distributed as excess contributions.

3.13 Safe Harbors:  Notwithstanding any other provision of this Article III to
the contrary, for any Plan Year as to which the Employer has elected, in
accordance with Section 3.13(b), to make a Safe Harbor Contribution, the Plan
shall be deemed to have satisfied automatically the Actual Deferral Percentage
Limitations of Section 3.05, and any elective deferral contributions made
pursuant to Section 3.03 shall be deemed to satisfy the non-discrimination
standards of Code Section 401(k)(3).  In addition, with respect to any Plan
Year, as to which the matching contribution safe harbor provisions of Section
3.13(a)(ii) are satisfied, the Plan shall be deemed to have satisfied
automatically the Actual Contribution Percentage Limitations of Section 3.12;
provided, however, that such limitations shall remain applicable to voluntary
nondeductible contributions and any matching contributions which do not satisfy
the safe harbor.  The provisions of this Section 3.13 shall be applicable only
to a Plan Year which is twelve months in length or, in the case of the first
Plan Year, at least three months in length (or any shorter period, in the case
of a new Employer that establishes the Plan as soon as administratively feasible
after coming into existence).

(a) Safe Harbor Contributions: For each Plan Year for which the provisions of
this Section 3.13 are applicable, the Employer shall contribute to the Trust
either the amount specified in Section 3.13(a)(i) or Section 3.13(a)(ii)
below.  The contribution made for the benefit of a Participant hereunder shall
be fully vested and nonforfeitable at all times, shall be subject to the
restrictions on withdrawals and distributions of Section 3.08, (but shall not be
subject to distribution for hardship in accordance with Section 3.09), and shall
be allocated to that Participant’s Employer Contribution Account.  Such
contribution shall be made to the Plan within twelve months of the close of the
Plan Year.  Such Safe Harbor Contribution may be made to another qualified
defined contribution plan maintained by the Employer, provided that such plan is
identified in Appendix II to this Plan, that each Employee eligible to
participate in this Plan also is eligible under such other plan, and that such
other plan has the same plan year as this Plan.

(i) 3% Safe Harbor Contribution: The Employer will contribute an amount equal to
3% of the Compensation of each Participant who is eligible to make an elective
deferral contribution to the Trust in accordance with the provisions of Section
3.03, or who would be eligible to make an elective deferral contribution but for
a suspension, in accordance with Section 3.09(c)(ii) by reason of having
received a hardship distribution, or due to statutory limitations, such as Code
Section 402(g) or Code Section 415.  Compensation shall be defined as in Section
1.04; provided, however, that in no event shall any dollar limit, other than the
limit imposed by Code Section 401(a)(17), apply to the Compensation of a
Non-Highly Compensated Employee.

III-14

44139357.v2

--------------------------------------------------------------------------------

 

(ii) Safe Harbor Matching Contribution:  In lieu of the contribution provided
for in subsection (i) above, the Employer may contribute an amount for each
Participant equal to 100% of that Participant’s elective deferral contributions
which do not exceed 3% of such Participant’s Compensation, plus an amount equal
to 50% of that Participant’s elective deferral contributions which exceed 3% of
that Participant’s Compensation but do not exceed 5% of that Participant’s
Compensation; provided, however, that with respect to any Plan Year as to which
the Employer elects to make the Safe Harbor Contribution pursuant to this
Section 3.13(a)(ii), no Employer Matching Contribution shall be made, pursuant
to Section 3.10, with respect to elective deferral contributions made by any
Participant.   The Safe Harbor Matching Contributions may be made with respect
to elective deferral contributions for the Plan Year as a whole or separately
with respect to each payroll period (or with respect to all payroll periods
ending with or within each month or Plan Year quarter) taken into account for
the Plan Year.  If the payroll method is used, however, the Safe Harbor Matching
Contributions due with respect to elective deferral contributions made during
any Plan Year quarter beginning after May 1, 2000, shall be deposited into the
Trust by the last day of the following Plan Year quarter.

(b) Election:  The election to make a Safe Harbor Contribution, as provided
herein for any Plan Year shall be made, prior to the first day of such Plan
Year, by resolution or other appropriate action of the Employer, shall include
the election of a specific safe harbor contribution method to be recited within
Appendix II of this Plan, and may not be changed except by duly authorized
amendment.   Notwithstanding the foregoing, the election to make the 3% Safe
Harbor Contribution for a Plan Year may be made, as provided herein, at any time
during that Plan Year, but not later than 30 days prior to the last day of that
Plan Year, provided that the Plan provides for Actual Deferral Percentage
testing and, if applicable, Actual Contribution Percentage testing, to be
applied on a current year basis and provided, further, that the notice
requirements of Section 3.13(c)(ii) are satisfied.

(c) Notice:

(i) Timing of Notice:  The Employer shall provide written notice to
Participants, at least 30 days, but not more than 90 days, prior to the first
day of the applicable Plan Year of its intention to make a Safe Harbor
Contribution, and such notice shall specify whether the Employer will make the
3% Safe Harbor Contribution or the Safe Harbor Matching Contribution.   If an
Employee becomes a Participant after the date on which notice is given, as
provided herein, the Employer shall provide written notice to that Participant
no earlier than 90 days prior to his Date of Participation and no later than his
Date of Participation.  

(ii) Notice of Late Election Option:  Alternatively, the Employer may provide
written notice to Participants, at least 30 days, but not more than 90 days,
prior to the first day of the applicable Plan Year that, at a later date in the
Plan Year, it may elect to make the 3% Safe Harbor Contribution and that, if
such election is made, a supplemental notice will be provided to Participants at
least 30 days prior to the last day of the Plan Year informing them of such
election.

III-15

44139357.v2

--------------------------------------------------------------------------------

 

(iii) Contents of Notice:  All notices shall be written in a manner calculated
to be understood by the average Participant and shall describe the Participant’s
rights and obligations under the Plan.

(d) Modification of Deferral Elections:  In addition to the provisions of
Section 3.04(b) with regard to amendment of deferral elections, a Participant
may make or modify his salary deferral election during the thirty-day period
immediately following receipt of the notice described in Section 3.13(b).

(e) Reduction or Elimination of Safe Harbor Matching Contributions:  The Plan
may be amended during a Plan Year to reduce or eliminate the Safe Harbor
Matching Contribution, provided that the conditions of Sections 3.13(e)(i),
(ii), (iii) and (iv) below are satisfied and provided that all other
requirements of the Safe Harbor are satisfied through the effective date of the
amendment.

(i) Notice:  A supplemental notice shall be provided to all Participants
explaining the consequences of the amendment , specifying the effective date of
the amendment, and informing Participants of their right to modify their salary
deferral elections and, if applicable, voluntary nondeductible contribution
elections.

(ii) Effective Date:  Any reduction or elimination of Safe Harbor Matching
Contributions shall be effective no earlier than the later of (A) 30 days after
the supplemental notice required in Section 3.13(e)(i) has been provided to
Participants and (B) the date on which the amendment is adopted.

(iii) Modification of Elections:  A participant may modify his salary deferral
election and, if applicable, his voluntary nondeductible contribution election,
during the thirty-day period immediately following receipt of the supplemental
notice provided in accordance with Section 3.13(e)(i) above.

(iv) Testing:  The Actual Deferral Percentage Limitations of Section 3.05 and,
if applicable, the Actual Contribution Percentage Limitations of Section 3.12
must be satisfied  for the entire Plan Year, using the current year testing
method.

3.14 Automatic Contribution Arrangement:    

(a) Each Covered Participant, as defined herein, shall be deemed to have elected
to make an elective deferral contribution to the Trust and thereby to defer
receipt of 6% of his Compensation for each pay period (hereinafter referred to
as the “automatic deferral amount”), subject to the limitations set forth in
Section 3.05, and the then applicable limits under Code Section 402(g);
provided, however, that in no event shall an elective deferral contribution be
permitted by any Participant to the extent that it would result in a violation
of Code Section 415 (See Plan Appendix, “Limitations ‑ Section 415”) or Code
Section 401(k).  To the extent that any other provision of this Article III is
inconsistent with automatic contribution arrangement provisions of this Section
3.14, this Section shall govern.

III-16

44139357.v2

--------------------------------------------------------------------------------

 

(b) Written notice of the automatic contribution arrangement and automatic
deferral amount shall be given to each Covered Participant no more than 90 days
prior to his initial Date of Participation (and no later than his Date of
Participation) and to each Covered Participant at least 30 days, but not more
than 90 days, prior to the beginning of each Plan Year.  The notice must
describe accurately and in terms calculated to be understood, (i) the amount of
the automatic deferral that will be made on behalf of the Covered Employee in
the absence of an affirmative election, (ii) the right of the Covered
Participant to have no elective deferral made on his behalf or to have an
elective deferral made on his behalf in a different amount, and (iii) how the
automatic deferrals will be invested in the absence of an affirmative election
by the Covered Participant.  

(c) Each Covered Participant shall be accorded reasonable opportunity to modify
his deferral election for the applicable Plan Year, to increase or reduce the
deferral amount, or to opt out of the automatic deferral feature by entering
into a deferral election agreement with the Employer.  Such election shall be
implemented by the Employer as soon as administratively feasible after receipt
of same.   In the event a Participant elects to opt out of the elective deferral
feature with respect to any Plan Year, such election shall remain in effect for
the remainder of that Plan Year and for succeeding Plan Years, unless and until
the Participant affirmatively elects to make an elective deferral contribution
by entering into a deferral election agreement with the Employer.

(d) For purposes of this Section 3.14, a “Covered Participant” is a Participant
for whom no affirmative election regarding elective deferral contributions is in
effect as of the effective date of this Section 3.14 or, if later his Date of
Participation.

III-17

44139357.v2